Name: Commission Regulation (EC) No 2416/94 of 5 October 1994 amending Regulation (EC) No 1098/94 laying down the regional base areas applicable under the support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: plant product;  economic policy;  agricultural policy;  farming systems
 Date Published: nan

 Avis juridique important|31994R2416Commission Regulation (EC) No 2416/94 of 5 October 1994 amending Regulation (EC) No 1098/94 laying down the regional base areas applicable under the support system for producers of certain arable crops Official Journal L 258 , 06/10/1994 P. 0011 - 0012 Finnish special edition: Chapter 3 Volume 61 P. 0101 Swedish special edition: Chapter 3 Volume 61 P. 0101 COMMISSION REGULATION (EC) No 2416/94 of 5 October 1994 amending Regulation (EC) No 1098/94 laying down the regional base areas applicable under the support system for producers of certain arable cropsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (1), as last amended by Regulation (EC) No 232/94 (2), and in particular Articles 12 and 16 thereof, Whereas, following applications from the United Kingdom and Belgium, new base areas should be fixed in accordance with the regionalization plans of the Member States concerned, without thereby altering the relevant total base area; whereas, in this connection, provision should be made for sweet corn to be included in the base area for an crops in certain parts of the United Kingdom; Whereas the producers in the Member States concerned have been informed by the national authorities that the regionalization plans would be amended; whereas the new base areas should therefore apply as from the 1994/95 marketing year; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Commission Regulation (EC) No 1098/94 (3), the figures under the headings 'BELGIUM' and 'UNITED KINGDOM' are hereby replaced by the figures in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the 1994/95 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 181, 1. 7. 1992, p. 12. (2) OJ No L 30, 3. 2. 1994, p. 7. (3) OJ No L 121, 12. 5. 1994, p. 12. ANNEX Base areas "(1 000 ha)"" ID="1">'BELGIUM"> ID="1">Total> ID="2">478,6"> ID="1">Zone I> ID="3">97,0"> ID="1">UNITED KINGDOM"> ID="1">England> ID="2">3 794,6> ID="3">33,2 (1)"> ID="1">Scotland"> ID="1">- (LFA)> ID="2">121,1"> ID="1">- (Other)> ID="2">430,5"> ID="1">Northern Ireland> ID="2">52,9"> ID="1">Wales> ID="2">61,4> ID="3">1,2 (1)"" > (1) Excluding sweet corn.'